Citation Nr: 0001933	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-32 548A	)	DATE
	)
	)


THE ISSUE

Whether an April 1958 decision of the Board of Veterans' 
Appeals denying service connection for a right wrist 
disability should be revised or reversed on the grounds of 
clear and unmistakable error.

(The issue of whether a timely notice of disagreement was 
filed with regard to a claim for entitlement to an effective 
date earlier than August 1, 1989, for the award of service 
connection for a right wrist disability, Docket Number 92-11 
027, is the subject of a separate decision).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals (the 
Board) as a result of an Order of the United States Court of 
Appeals for Veterans Claims (the Court) issued in February 
1999.  In that Order, the Court vacated a decision of the 
Board dated September 19, 1997, and remanded for, inter alia, 
adjudication by the Board of a motion alleging clear and 
unmistakable error in an April 1958 decision under 38 U.S.C. 
§ 7111 and regulations presented thereunder.


FINDING OF FACT

The Board's April 1958 decision denying entitlement to 
service connection for a right wrist disability was supported 
by the evidence then of record, and was consistent with the 
applicable law and regulations extant in 1958.


CONCLUSION OF LAW

The Board's April 1958 decision was not clearly and 
unmistakably erroneous for failing to grant service 
connection for a right wrist disability.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. § 20.1403(a) & (d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The Board's decision of April 1958 denied entitlement to 
service connection for a right wrist disability on the basis 
that a pre-existing disorder of the right wrist was 
aggravated during service.  Evidence reviewed by the Board at 
that time included the veteran's service medical records; the 
reports of VA compensation examinations conducted in November 
1956 and June 1957; the statement of J. E. Snyder, M.D., 
dated November 21, 1957; and, the transcript of the veteran's 
personal hearing held on November 6, 1957.

The above-cited service medical records disclosed that the 
veteran reported on his enlistment examination of August 1953 
a pre-service history of having a bone chip removed from his 
right elbow in 1948.  It was noted at the time of the 
enlistment examination that he had some limitation of 
extension (10 degrees) of the right arm, which was not 
considered disabling.  During service, clinical records 
disclosed sick call treatment in September 1954 for a 
possible fracture of the right hand; x-rays were reported as 
negative, however, and the only treatment provided was hot 
soaks.  The veteran was seen again for follow-up treatment in 
November 1954 at which time he complained of a swollen right 
hand; x-rays were taken again, but were apparently not read 
as there is no accompanying report.  Parenthetically, the 
Board observes that with respect to this injury, the record 
before the Board in April 1958 included the veteran's 
November 1957 hearing testimony in which he stated that he 
injured his right hand in Japan while on liberty; 
specifically, he testified that he was assaulted and knocked 
down whereupon someone stepped on his hand during the melee.  
He further testified that his right hand was placed in a 
cast, but that he had no other injury to his right arm in 
service.  Thereafter, additional service medical records 
disclosed that while being treated in March 1955 for a right 
knee disorder, the veteran reported a medical history 
significant for the pre-service right elbow surgery, for 
which he indicated that he could not presently extend his 
right elbow completely and had some stiffness in the elbow, 
although he had no pain, and a history of an inability to 
extend completely his right little finger due to a depressed 
fracture of the neck of the right metacarpal bone, although 
he reported no soreness or real difficulty with the finger at 
that time.

Notwithstanding the above, no service medical records 
disclosed actual treatment for the right wrist until March 
1956 at which time the veteran was hospitalized for surgical 
excision of the distal one inch of the right ulna based on a 
finding that he had an incomplete dislocation of the right 
radial ulnar joint.  At that time, it was reported that the 
veteran had a pre-service history of bone chip removal 
surgery on the right elbow with a history since that surgery 
of gradual development of weakness of the wrist, radial 
deviation of the hand, with increased prominence of the 
styloid process of the ulna with pain on exertion across the 
dorsum of the wrist and along the medial aspect of the right 
forearm.  Following the surgery, clinical records dated in 
May 1956 showed gradual improvement in his grip strength in 
the right hand (noted on May 23rd to have improved to 65 
pounds with 75 degrees of supination, 80 degrees of pronation 
and with normal ulnar and radial deviation of the wrist).  He 
was discharged on June 1, 1956, as fit for duty with no 
reported increase in grip strength and unchanged range of 
motion compared to the findings reported on May 23, 1956.  No 
further residuals or complaints regarding the right wrist 
were reported or identified for the balance of his service, 
including on his discharge examination conducted in September 
1956.

The report of the November 1956 VA compensation examination 
disclosed that the veteran had only a two inch linear scar 
over the ulnar aspect of the right wrist.  The scar was not 
tender, and the wrist was freely movable with no evidence of 
muscle loss, visible deformity, limited range of motion, or 
diminished wrist or hand strength.  The examiner stated that 
there was, "[n]o impairment of function of wrist."  X-rays 
taken at the time of this examination showed resection of the 
distal third of the ulna, with the residual stump showing no 
surrounding bony reaction except for a bone spur.  The 
surrounding soft tissue appeared normal on x-rays.

When he was examined by VA in June 1957, the veteran reported 
that his wrist was getting worse, but clinically, there was 
no evidence of limitation of dorsiflexion or palmar flexion, 
abnormal deformity, ulnar or radial deviation, or less than 
"good" grip strength.  It was noted, however, that when the 
veteran fixed his hand and forcibly pronated the wrist, the 
distal end of the ulna became prominent.  Repeat x-rays of 
the right wrist showed no changes compared to the previous 
study taken in November 1956.

The November 1957 statement of Dr. Snyder, the Assistant Vice 
President of Medical Information at the Columbia-Presbyterian 
Medical Center, disclosed that the veteran had been an 
inpatient at the aforementioned facility in 1948 at which 
time he had injured his right elbow in a fall that occurred 
approximately six months previous to his admission.  Dr. 
Snyder reported that x-rays taken at that time showed closure 
of the right radial head epiphysis which probably indicated 
an old injury.  Based on these results, it was felt that he 
had osteochondritis of the right elbow joint and probably a 
loose body.  Accordingly, he underwent surgery in 1948 to 
have the right head removed as well as the loose body.  He 
did well post operatively and when seen in May 1953, it was 
noted that he lacked 10 degrees of full extension and 25 
degrees of supination.  Dr. Snyder further reported that the 
veteran was last seen at their facility in October 1956 (one 
month after service discharge), at which time he reported 
pain in his right elbow and a decrease in supination and 
pronation since undergoing an operation in March 1956 for 
removal of the distal end of his right ulna.  Clinical 
examination in October 1956 disclosed some range of motion 
deficits in the right elbow and a one centimeter shortening 
of the right forearm.  X-rays showed some regeneration of the 
bone in the region of the neck of the right radius with 
considerable joint space narrowing between the neck and the 
capitellum.  Dr. Snyder concluded by saying that the veteran 
was thereafter recommended to follow a conservative therapy, 
but that he had not been seen since at the Columbia-
Presbyterian Medical Center.

At his hearing in November 1957, the veteran asserted that 
service connection was in order for the right wrist on the 
basis of aggravation, contending that because of the 
strenuous nature of his duties performed in the Marine Corps, 
his pre-existing right elbow disorder was aggravated to such 
an extent that it eventually manifested itself in the form of 
dislocation of the right wrist.  He denied having any acute-
type injury to his right wrist during service, testifying 
that he played basketball and performed duties as a wireman 
which required pole climbing during service without 
difficulty until he needed the operation in March 1956.

In reviewing the evidence then of record, as detailed above, 
the Board in its April 1958 decision set forth the following 
reasons and bases in support of its denial of the claim:

The evidence establishes that a wrist 
disability existed prior to service.  In 
this regard there is no disagreement, the 
veteran basing his appeal on the 
contention that residuals of the pre-
service injury were aggravated during 
service.  The symptoms in service were a 
manifestation of the preservice wrist 
condition and the operative procedure was 
ameliorative in nature.  Superimposed 
injury is not shown and increase in the 
basic preexisting level of disablement is 
not demonstrated.  The evidence does not 
establish that the wrist condition was 
aggravated by service.

The veteran alleges that the Board's 1958 decision was 
clearly and unmistakably erroneous on the grounds that it was 
wrongfully denied, "apparently based on the initial 
uninformed decision that this [the right wrist disorder] was 
a pre-existing condition, which quite obviously it was not."  
See Substantive Appeal, VA Form 9, dated August 5, 1996.  He 
further alleged that had it been a pre-existing condition, he 
surely would not have qualified for enlistment in the Marine 
Corps or been able to perform the many strenuous duties 
therein for two and a half years.  He added that the ulna 
excision procedure was wrongful and clearly unnecessary, and 
in support of this assertion he stated the following:

It took until 1989 to find a doctor that 
would put pen to paper (after seeing the 
records) that my condition is a direct 
result of the aforementioned operation.  
The V.A. has granted service connection 
and accepted responsibility for my 
condition, but only back to 1989 when I 
finally proved my point.  Service 
connection should have been recognized 
during examination of my first claim in 
1956, so I feel that since the mistake 
was made by the V.A. in 1956 and finally 
recognized in 1989 and service connection 
granted, that a statute of limitation 
should not apply and disability 
compensation should be retroactive to 
1956 instead of only to 1989.

The above-cited doctor to whom the veteran referred was Dr. 
J. M. Harris, M.D., Chief, Orthopedic Section, at the Boston-
VA Medical Center.  In connection with the veteran's claim to 
reopen filed in 1989, Dr. Harris submitted statements in 
support of the claim in August 1989 and September and October 
1990.  Based on these statements, a regional office hearing 
officer reopened the claim and granted service connection for 
the right wrist disability by decision in April 1991.  A 
rating decision issued in August 1991 implemented the grant 
of service connection, assigning a 10 percent rating for the 
disability effective from August 1, 1989, the date of Dr. 
Harris' first statement which was considered the date of the 
reopened claim.  Dr. Harris' statement dated in September 
1990 clarified that he had made his August 1, 1989 statement 
in good faith regarding his opinion that the veteran's 
present instability in the right wrist was due directly to 
the surgical excision operation performed on the wrist during 
service.  Dr. Harris further explained the following 
concerning the underlying basis for his opinion:

I believe that my statement was made not 
only in good faith, but also on the basis 
of the present state of Orthopedic 
knowledge with relation to the results of 
resection of the proximal end of the 
radius and the distal end of the ulnar.  
It is very clear from a review of the 
present literature on the topic that this 
set of procedures will produce 
instability in the longitudinal axis of 
the forearm such that the forearm 
collapses backwards and shortens, but can 
be stretched somewhat towards it[s] full 
length if pulled longitudinally.  This is 
a condition which [the veteran] very 
obviously demonstrates.  Unfortunately, 
people who have this situation end up 
with an unstable wrist which is reduced 
in strength because it lacks a firm base 
for strong motions, particularly if they 
are rotary.
Dr. Harris added that, "[a]t the time at which the 
procedure, the removal of the distal ulnar was performed 
during [the veteran's] military service[,] the procedure was 
felt appropriate for the problem which he described."  Dr. 
Harris' follow-up statement dated in October 1990 indicated 
that his opinions cited above were not altered following his 
review of the veteran's service medical records.

Analysis

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.  Review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the Court has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).

Initially, as alluded to above, the Board notes that service 
connection for the veteran's right wrist disability (status 
post residuals of distal right ulna with instability) was 
granted by rating decision in August 1991 and assigned a 10 
percent disability rating effective from August 1, 1989.  
Hence, the clear and unmistakable error motion challenging 
the Board's denial of service connection for this disability 
in the April 1958 decision is, in effect, a motion seeking 
reversal of the Board's decision for purposes of entitlement 
to an earlier effective date for the grant of service 
connection under 38 C.F.R. § 20.1406(a) (1999).

In addressing the underlying merits of the appellant's claim, 
the Board concludes that application of the law to the facts 
in this case is against a finding that clear and unmistakable 
error was committed by the Board in its April 1958 decision.  
In this case, it is clear that the correct facts, as 
reflected by the service medical records, the 1956 and 1957 
VA examination reports, and Dr. Snyder's statement of 
November 1957 and the hearing transcript of November 1957, 
were before the Board at the time it rendered the April 1958 
decision.  It is not claimed by the veteran or shown by the 
evidence that the factual record before the Board in April 
1958 was either incomplete or incorrect.  Cf. Caffrey, 6 Vet. 
App. 377, 384 (1994).  Hence, although not alleged, the 
appellant's claim of clear and unmistakable error in the 
Board's April 1958 decision is not sustainable on grounds 
that the correct facts, as known at that time, were not 
before the Board.

In view of the foregoing, and after reviewing the veteran's 
contentions, it appears to the Board that his allegations of 
clear and unmistakable error in the April 1958 decision are 
based essentially on a disagreement as to how the facts were 
then weighed or evaluated, which as indicated above, cannot 
form the basis of a valid claim of clear and unmistakable 
error.  As fully detailed above in the Background, the 
evidence before the Board in 1958 consisted of the service 
medical records which showed a pre-existing service history 
of right elbow surgery in 1948, noted on the enlistment 
examination, and hospital records dated in March-June 1956 
which described an incomplete dislocation of the right radial 
ulnar joint and a history reported by the veteran of a 
gradual development of weakness of the wrist and hand, with 
increased prominence of the styloid process of the ulna with 
pain on exertion across the dorsum of the wrist and along the 
medial aspect of the right forearm, since the 1948 right 
elbow surgery.  As a result, surgery was performed in service 
to remove the distal one inch of the right ulna.  Following 
the surgery, clinical records dated in May-June 1956 
indicated that his grip strength in the right hand improved 
and no further residuals or complaints regarding the right 
wrist were reported or identified for the balance of his 
service, including on his discharge examination conducted in 
September 1956.  Following service, the veteran was seen in 
October 1956 at the Columbia-Presbyterian facility, as noted 
by Dr. Snyder, at which time he had some range of motion 
deficits in the right elbow with a one centimeter shortening 
of the right forearm and x-ray evidence showing some 
regeneration of the bone in the region of the neck of the 
right radius.  However, no further treatment at Columbia-
Presbyterian was evidently sought by the veteran and no 
significantly disabling residuals of the in-service right 
wrist surgery were clinically identified on the November 1956 
VA compensation examination.  Similar findings were reported 
on the VA examination in June 1957 (although the veteran 
reported that his wrist was getting worse, there was no 
evidence of limitation of dorsiflexion or palmar flexion, 
abnormal deformity, ulnar or radial deviation, or less than 
"good" grip strength).

Hence, there appears a plausible basis for the Board's 
decision in April 1958 to conclude that the evidence showed a 
pre-existing service disorder of the right wrist with no 
evidence of aggravation therein under the law and regulations 
governing entitlement to service connection, (now codified 
under 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306, 
but substantively unchanged compared to the equivalent 
provisions in effect in 1958).  As detailed above, the 
veteran was hospitalized for the right wrist problem in March 
1956 at which time he reported a history of gradual weakness 
in that wrist since the 1948 right elbow surgery.  Surgery 
was performed on the right wrist and from the evidence before 
the Board in 1958, it appears that the surgery ameliorated 
the condition to the extent that he had improved function in 
the wrist with no significantly disabling impairment seen at 
service discharge or in the immediate post-service period.  
Thus, the Board's decision to deny service connection in 
April 1958 on the grounds that a right wrist disability was 
not shown to have been aggravated in service appears 
plausible.  Simply stated, there is nothing more to the 
veteran's arguments than a disagreement as to what his 
reported complaints and clinical findings demonstrated in 
service, which as per the law, is not a valid claim of clear 
and unmistakable error.  38 C.F.R. § 20.1403(d)(3) (1999); 
see also Crippen, 9 Vet. App. at 421.

Further, and notwithstanding the veteran's contentions, the 
Board observes that the precedent decisions of the Court 
cited above make clear that post hoc interpretations of how 
certain facts were evaluated in a prior final decision, 
including medical determinations made after the fact, cannot 
form a basis for a valid claim of clear and unmistakable 
error.  Moreover, the regulations governing clear and 
unmistakable error in Board decisions specifically prohibits 
finding error on such grounds.  See 38 C.F.R. § 20.1403(d) 
(1) (a new medical diagnosis that "corrects" an earlier 
decision considered in a Board decision is not indicative of 
clear and unmistakable error in that decision).

With respect to the above, the veteran has strongly 
emphasized that he did not have a pre-existing disorder of 
the right wrist and that the surgery performed on his right 
wrist in service was unnecessary or done in error, proving 
direct incurrence of the disability during service.  In 
support of these assertions, the veteran has cited to the 
statements made by Dr. Harris in 1989 and 1990, as detailed 
above.  However, the Board must again point to the evidence 
that was before it in April 1958 which detailed a medical 
history significant for problems with the right wrist 
existing prior to service following the 1948 elbow surgery.  
As there was nothing of record before the Board in April 1958 
to contraindicate this medical history, it was plausible for 
the Board to find a pre-existing disorder of the right wrist.

With regard to the latter argument, unnecessary or medically 
unsound surgery performed in service resulting in disability, 
it appears that Dr. Harris' statements of 1989 and 1990 
denigrate rather than support the veteran's contentions of 
clear and unmistakable error in the April 1958 Board 
decision.  A careful read of these statements makes clear 
that Dr. Harris felt that the procedure performed on the 
veteran's right wrist in service was appropriate at that time 
and that only the advances of orthopedic knowledge over the 
course of many years thereafter established that the 
procedure was not effective over the long term.  These 
advances in medical science were not known when the Board 
issued its decision in April 1958.  Further, the negative 
long-term effects of this type of surgery mentioned by Dr. 
Harris were clearly not evident when the Board decided the 
claim in 1958.  As stated above, it the medical evidence 
before the Board at that time showed that the veteran 
benefited from the excision surgery.  Moreover, it is not 
shown by the evidence before the Board in 1958 that the 
excision surgery was medically unsound when performed in May 
1956; as stated by Dr. Harris, this type of surgery was 
appropriate for its time given the state of medical 
knowledge.  Further, there were no obvious references shown 
by the record before the Board in April 1958 to indicate that 
the surgery was unnecessary.  As detailed above, his 
condition was noted to be improved shortly after the surgery 
and no functionally disabling residuals were found in the 
immediate post service period.  Dr. Harris's statements 
clearly relate the veteran's current disability in the right 
wrist to the long-term negative impact of the surgery 
performed in service.  In this manner, therefore, the 
plausibility of Board's findings made in April 1958 that the 
right wrist disability was not aggravated in service, given 
the ameliorative effects shown therein as a result of the 
excision surgery, actually appears to be retrospectively 
enhanced by the statements made by Dr. Harris in 1989 and 
1990.

Moreover, as it is not claimed or shown that the veteran is 
himself competent to render a medical diagnosis or opinion, 
see Espiritu v. Derwinski, 1 Vet. App. 492 (1992), his 
contentions and hearing testimony of record which are 
relevant to this motion regarding what the medical findings 
demonstrated in service are no more than lay speculation as 
to how the Board weighed or evaluated the facts before it in 
April 1958.  Accordingly, as the evidentiary record before 
the Board in 1958 did not reflect in-service aggravation of 
the right wrist disability, the Board cannot now find that it 
committed an "undeniable" error of fact at that time.

The veteran's claim is also not sustainable on the grounds 
that the Board failed to apply the relevant law and 
regulations extant in April 1958.  As stated above, the law 
and regulations in effect at that time pertinent to this 
issue are substantively unchanged from those currently in 
effect.  Then, as now, statutory provisions regarding basic 
entitlement to service-connected disability compensation are 
codified under title 38, United States Code, and the 
aforementioned regulations are codified under title 38, Code 
of Federal Regulations.  Hence, there is no evidence that the 
Board ignored or misapplied relevant law and regulations in 
effect in 1958.

Accordingly, for the reasons and bases set forth above, the 
Board concludes that the Board's April 1958 decision is not 
subject to reversal on the grounds that it was clearly and 
unmistakably erroneous under 38 U.S.C.A. § 7111 (West Supp. 
1999) and 38 C.F.R. § 20.1403 (1999).


ORDER

The veteran's motion alleging clear and unmistakable error in 
the Board's April 1958 decision is denied.



		
	JEFF MARTIN
Member, Board of Veterans' Appeals


 



